Name: Commission Regulation (EC) No 666/94 of 25 March 1994 amending for the second time Regulation (EEC) No 1706/93 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/6 Official Journal of the European Communities 26. 3 . 94 COMMISSION REGULATION (EC) No 666/94 of 25 March 1994 amending for the second time Regulation (EEC) No 1706/93 fixing countervai ­ ling charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EC) No 3375/93 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1706/93 (3), as amended by Regulation (EC) No 338/94 (4), fixed coun ­ tervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 (i) as amended by Regulation (EEC) No 2811 /86 (6), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 Annex I to amended Regulation (EEC) No 1706/93 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 26 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . 0 OJ No L 303 , 10 . 12. 1993, p. 9 . (3) OJ No L 176, 30. 6 . 1992, p. 38 . (4) OJ No L 43 , 16 . 2. 1994, p. 12. 0 OJ No L 175, 2. 8 . 1972, p. 49. b) OJ No L 260 , 12. 9 . 1986, p. 8 . 26. 3. 94 Official Journal of the European Communities No L 83/7 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 8,1 400 13.8 404 20,4 066 34.9 068 34,9 1 1005 10 13 3,2 091 3,2 090 3,2 093 4.2 388 6.3 063 8,8 064 21,7 061 35,2 066 38 068 38 2 1005 10 15 7,2 061 7,2 063 22,6 093 29,4 090 29,4 091 51,6 064 64.0 052 77.1 512 77,6 066 87,1 092 92,1 388 140,7 524 140,7 3 (') The countervailing charge may not exceed 4 % of the customs value. (2) Origin identification : 1 Other countries with the exception of Austria, Argentina, Bosnia ­ Herzegovina, Croatia, Chile, Hungary, Slovenia and the territory of former Yugoslav Republic of Macedonia 2 Other countries with the exception of Japan, Austria, Argentina, Turkey, Chile, the United States, Canada and Croatia 3 Other countries with the exception of Argentina, Bulgaria, Canada, Austria and the United States 038 Austria 052 Turkey 061 Czech Republic 063 Slovak Republic 064 Hungaiy 066 Romania 068 Bulgaria 090 The territory of former Yugoslav Republic of Macedonia 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 388 South Africa 400 the United States 404 Canada 512 Chile 524 Uruguay